Citation Nr: 1309407	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for bladder cancer, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 through August 1971.  During this period of active duty, the Veteran served in Vietnam where he engaged the enemy in combat and was decorated with the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A timely Notice of Disagreement (NOD) was received from the Veteran in September 2008.  After a Statement of the Case (SOC) was issued in March 2010, the Veteran perfected his appeal in April 2010, via VA Form 9 substantive appeal.

The substantive appeal reflects that the Veteran requested that a Board hearing be scheduled in this appeal.  In December 2012, the Veteran notified VA that he wished to withdraw his request for a Board hearing.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In the interest of clarity, the Board notes that the Veteran also filed a separate claim for service connection for prostate cancer, also claimed as being secondary to herbicide exposure, in August 2009.  That claim was denied in a March 2010 rating decision.  A review of the record shows that the Veteran has not sought an appeal of that denial.

Although the title page of the aforementioned March 2010 SOC identifies entitlement to service connection for prostate cancer as the issue for consideration, a reading of the RO's analysis in the SOC reflects that the matter that was considered and adjudicated was service connection for bladder cancer, which was previously preserved by the Veteran for appeal.  Under the circumstances, the Board recognizes the issue on appeal as being service connection for bladder cancer; however, declines to exercise its jurisdiction over the issue of service connection for prostate cancer.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during service in Vietnam.

2.  The Veteran's bladder cancer was initially manifest in 2008, approximately 37 years after his separation from active duty service.

3.  The evidence does not show that the Veteran was exposed to carcinogenic chemicals, other than Agent Orange, during his active duty service.

4.  The evidence does not show that the Veteran's bladder cancer is related in any way to his active duty service, to include presumed herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer, claimed as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating April 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for bladder cancer due to herbicide exposure.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where service connection is granted for a claimed disability.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's September 2008 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service personnel records, service treatment records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the record.  The Veteran was also afforded VA examinations for his bladder cancer in July 2008 and November 2009.  Supplemental addendum opinions were also received from the VA examiners in December 2008 and March 2010.  These examinations and addendum opinions, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's bladder cancer.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, such as malignant tumors, may be awarded on presumptive basis and will presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In his March 2008 claim, the Veteran alleged that his bladder cancer resulted from exposure during active duty service to chemicals other than Agent Orange.  Although he indicated that such exposure occurred while he performed his duty as a mechanic, he does not specify what chemicals to which he was exposed and which allegedly caused his cancer, nor does he specify exactly how his work as a mechanic exposed him to such chemicals.  A careful review of the service treatment records and service personnel records do not corroborate the Veteran's claim that he worked with carcinogenic chemicals or substances during service.  In that vein, the service treatment records do not reflect any in-service treatment for symptoms or conditions specifically related to chemicals or substances.  In the absence of such evidence, the Board finds that there is no basis in the record for the award of service connection for bladder cancer on the basis of the Veteran's alleged exposure to chemicals other than Agent Orange.

In his April 2010 substantive appeal, the Veteran alleged alternatively that his bladder cancer was indeed the result of Agent Orange exposure during service.  The Veteran's service personnel records confirm that the Veteran served in Vietnam from April 1968 through July 1969.  By virtue of such service, the Veteran is presumed to have been exposed to herbicides including Agent Orange during his active duty service.  38 C.F.R. § 3.307(a)(6).  This presumption is not rebutted by any affirmative evidence to the contrary.

38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) are as follow: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  In order for service connection for any of those diseases to be presumed under 38 C.F.R. § 3.309(e), such diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2012).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See, e.g., Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The standard for establishing service connection on a direct basis was set forth above, at the outset of the Board's analysis.

Here, the condition for which the Veteran claims service connection (bladder cancer) is not recognized by VA as being presumptively due to exposure to herbicides.  Accordingly, the Board will consider whether service connection for bladder cancer is warranted on a direct basis.

The Veteran's service treatment records do not reflect a bladder cancer diagnosis, nor do they reflect any complaints or treatment of any symptoms related to bladder cancer.  In that regard, there is no mention of any in-service occurrence of symptoms such as hematuria, pain during urination, increased urinary frequency, urinary tract infection, or other bladder or urinary problems.  The Board notes, however, that the Veteran was hospitalized for abdominal complaints accompanied by an elevated white blood cell count in April 1971.  A clinical examination performed during the Veteran's August 1971 separation examination did not reveal any abnormalities.

The Veteran first reported symptoms of hematuria during private treatment with Dr. G.L.F. in March 2008, approximately 37 years after his separation from service.  At that time, he stated that his hematuria had been ongoing for the past month.  Relevant medical history included a 40 year history of tobacco abuse.  Interestingly, in contrast to allegation raised in his claim, the Veteran denied having any history of exposure to organic solvents or other chemicals.  A CT study performed at that time indicated the presence of a large mass on the right side of the Veteran's bladder. This mass was confirmed as being a bladder tumor during a March 2008 biopsy performed at Fairmont General Hospital.  The tumor was surgically removed during the same March 2008 procedure.  Further testing revealed that the Veteran's tumor had invaded into the Veteran's muscles.  In May 2008, he underwent surgery for a cystoprostatectomy and left nerve preservation.  These records do not provide any opinion as o the cause or origin of the Veteran's bladder cancer.

The Veteran was afforded a VA examination of his bladder cancer in July 2008.  At that time, the Veteran reported again that his hematuria symptoms began in February 2008 and denied having any prior symptoms related to bladder cancer.  According to the Veteran, he had been told by his treating physicians that he had likely had bladder cancer for the past year.  The Veteran stated that he believed that his cancer was the result of exposure to chemicals from Agent Orange during active duty service; however, acknowledged his history of smoking.  Occupationally, he reported that he worked in construction but was currently unemployed due to medical restrictions associated with his cancer treatment.

In her review of the claims file, which included review of the Veteran's in-service and post-service treatment records, the VA examiner also noted that the Veteran was treated for abdominal pain in April 1971 during service.  The examiner observed, however, that there were no reported or subjectively noted symptoms related to urinary dysfunction or bladder problems, and, that the Veteran was diagnosed with viremia.  Overall, the examiner opined that the Veteran's bladder cancer was not caused by or a result of treatment received during service.  In that regard, the examiner noted that the Veteran had only one-time treatment for abdominal pain that was unrelated to bladder cancer during service.  Also, based upon the Veteran's history, the examiner determined that the Veteran did not have bladder cancer prior to 2008.

In an October 2008 letter, Dr. G.L.F. provided the opinion that the Veteran's "bladder cancer could have been caused by exposure to Agent Orange" (emphasis infra.).

Social security records show that the Veteran was awarded social security disability benefits by a November 2008 decision.  The records obtained from the Social Security Administration (SSA) consist essentially of duplicative private treatment records that were already associated with the claims file.  The SSA did not render any finding or opinion as to the cause of the bladder cancer.

In December 2008, VA sought an addendum opinion from the same VA examiner who performed the July 2008 VA examination.  After another review of the claims file, the examiner noted several potential risk factors for bladder cancer, which included possible chemical exposure, history of cigarette smoking, and exposure to carcinogens in his occupation in construction.  Citing the American Cancer Society, the examiner noted, "there is not enough evidence to draw conclusions regarding a link between Agent Orange exposure and other cancers, including cancers of the...urinary bladder..."  In view of the multiple potential risk factors and the lack of scientific evidence establishing a known link between Agent Orange and bladder cancer specifically, the examiner opined that the Veteran's bladder cancer was less likely than not caused by or a result of Agent Orange exposure.

During a second VA examination, performed by a different VA examiner in November 2009, the VA examiner noted medical and treatment history that are essentially consistent with that noted above.  Concerning the cause of the Veteran's bladder cancer, the examiner supported the prior July 2008 and December 2008 opinions by stating that there is no medical evidence of Agent Orange being a causative factor for bladder cancer.  Thus, the examiner opined that the Veteran's smoking history appeared to be the predominant factor and cause of his bladder cancer.

In March 2010, VA sought an addendum opinion from the VA examiner who performed the November 2009 examination.  In preparation for the requested addendum opinion, the examiner was asked to review and consider the entire claims file, to include internet and scientific literature that had been received recently from the Veteran.  The examiner noted that the submitted research pertained to cacodylic acid and picloram (both of which the examiner acknowledges are components of Agent Orange) and a study of arsenic.  The examiner also performed a search of the medical literature to determine whether a known link exists between these chemicals or Agent Orange itself and bladder cancer.  Upon completing such research, the examiner noted that there remained no known relationship between bladder cancer and Agent Orange.  The examiner pointed out, however, that virtually all other literature reported a relationship between cigarette smoking and bladder cancer.  Based upon his review of the claims file and medical research, the examiner concluded again that the Veteran's bladder cancer is caused by his smoking history, but is not a result of Agent Orange or other industrial carcinogens.

The weight of the evidence in this case is against the Veteran's claim for service connection for bladder cancer, to include as secondary to herbicide exposure.  As such, the Veteran is not entitled to service connection for bladder cancer.

In that regard, the evidence shows that the Veteran did not have bladder cancer until sometime in 2008.  Indeed, the Veteran does not appear to dispute that fact as he acknowledged during his March 2008 private treatment and his July 2008 VA examination that he did not experience symptoms related to bladder cancer until having hematuria in 2008.  By the Veteran's own admission during his July 2008 VA examination, his treating physicians advised that his cancer had likely been present for the past year.  Given the time that elapsed between the Veteran's separation from service in 1971 and the initial onset of his bladder cancer in 2008, service connection may not be presumed under 38 C.F.R. § 3.309(a).

Further, the evidence does not show that there is any relationship between the Veteran's bladder cancer and his active duty service.  In that regard, the initial VA examiner opined in her July 2008 opinion that the Veteran's bladder cancer was not related to his in-service April 1971 treatment for abdominal pain.  As noted by the examiner, the Veteran expressly denied bladder or urinary symptoms during his April 1971 treatment; and indeed, did not report such symptoms at any other point during his active duty service.  The examiner also noted that the Veteran was diagnosed with viremia, which is a disorder unrelated to bladder cancer.  Overall, the VA examiner's July 2008 opinion is based upon an accurate understanding of the Veteran's in-service and post-service medical history, and, is not rebutted by any opinion to the contrary.  Given the same, the Board assigns great probative weight to her opinion that the Veteran's bladder cancer is not likely related to his in-service complaints of abdominal pain.

Similarly, the evidence does not show that the Veteran's bladder cancer is related in any way to his presumed in-service exposure to herbicides.  As noted in their December 2008, November 2009, and March 2010 opinions, two VA examiners have opined that the Veteran's bladder cancer is unrelated to herbicide exposure.   In that regard, both examiners note that the existing medical research has not confirmed any relationship between bladder cancer and Agent Orange.  In his November 2009 and March 2010 opinions, the second VA examiner noted that the Veteran's risk history included a long history of smoking.  As the examiner noted, the medical community has long accepted that there is a known link between smoking and bladder cancer, and in view of this history, the examiner determined that the Veteran's bladder cancer is likely related to his smoking.  As the Board points out above, these opinions are based upon an accurate review and understanding of the Veteran's full medical history, and, appear to reflect the medical community's current understanding of the causes of bladder cancer.  As such, these opinions are due great probative weight.

These opinions are contradicted somewhat by Dr. G.L.F.'s private October 2008 opinion that the Veteran's "bladder cancer could have been caused by exposure to Agent Orange" (emphasis infra.).  Nonetheless, for the following reasons, the Board assigns far less probative weight to this opinion than it does to the aforementioned VA examiners' opinions.

The Board does not question that Dr. G.L.F. is competent to offer a probative opinion as to the cause of the Veteran's bladder cancer.  Nonetheless, even though evidence may be determined as being competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
 
A medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).
In that vein, the Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, Dr. G.L.F.'s opinion is couched in the speculative language that the Veteran's bladder cancer could have been caused by his in-service herbicide exposure; in fact, the Board notes that Dr. G.L.F. himself places emphasis upon the qualifier "could" thus indicating his own uncertainty as to such a causative relationship in the Veteran's case.  As Dr. G.L.F.'s opinion appears to be speculative, the Board does not assign it much probative weight.

Additionally, Dr. G.L.F.'s October 2008 opinion is not supported by any explanation or rationale, to include citation to any supporting objective findings in the Veteran's medical history or to any persuasive medical or scientific evidence.  Thus, even if his opinion was outside the realm of speculation, the Board still would not assign it significant probative weight, as there appears to be no basis to support his bare conclusion.

The only other opinion in the record concerning the etiology of the Veteran's bladder cancer is the Veteran's lay statements.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder.  In view of the foregoing law, the Veteran is certainly competent to provide a probative statement as to the onset and duration of symptoms related to his bladder cancer.  In that regard, however, the Veteran has reported during treatment and does not now dispute that his symptoms began sometime during 2008.  Although this medical history would not appear to support the theory that his bladder cancer is related to his active duty service, the Veteran nonetheless asserts that his bladder cancer is related in some way to his in-service herbicide exposure.

The Board is sympathetic to the Veteran's earnest belief that Agent Orange exposure caused his bladder cancer; nonetheless, it is unable to assign significant probative value to his assertion in that regard.  First, the Board observes that the Veteran does not have medical training or experience that would render him competent to offer the opinion that his bladder cancer is related to herbicides.  In that regard, and as discussed in detail in the VA examiners' opinions, there are a number of risk factors that may contribute to cause bladder cancer including smoking, which is an applicable risk factor in this case.  Moreover, the Veteran's assertions concerning the cause of his bladder cancer fly in the face of the medical evidence and the apparent state of the medical community understands of such a relationship, which are outlined above.  In view of these complicating factors, the Veteran is simply not competent to render an opinion as to the complex question of the cause of his bladder cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Overall, the Board also places far less probative weight on the Veteran's assertions than it does on the foregoing VA examiners' opinions.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for bladder cancer, claimed as secondary to herbicide exposure, and this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bladder cancer, claimed as secondary to herbicide exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


